[Cite as Petrasko v. Ohio Dept. of Transp., 2015-Ohio-5355.]



THEDA K. PETRASKO                                      Case No. 2015-00342-AD

       Plaintiff                                       Clerk Mark H. Reed

       v.
                                                       MEMORANDUM DECISION
OHIO DEPARTMENT OF
TRANSPORTATION

       Defendant



        {¶1} Plaintiff Theda K. Petrasko filed this claim on April 13, 2015 to recover
damages which occurred when her 2012 Hyundai Elantra struck an uncovered manhole
while traveling westbound on State Route 124 in Meigs County, Ohio. This road is a
public road not maintained by the Ohio Department of Transportation. Plaintiff’s vehicle
sustained damages in the amount of $498.15. Plaintiff maintains a collision insurance
deductible of $500.00.
        {¶2} In order to recover on a claim for roadway damages against the Ohio
Department of Transportation, Ohio law requires that a motorist/plaintiff prove all of the
following:
        {¶3} That the plaintiff’s motor vehicle received damages as a result of coming
into contact with a dangerous condition on a road maintained by the defendant.
        {¶4} That the defendant knew or should have known about the dangerous road
condition.
        {¶5} That the defendant, armed with this knowledge, failed to repair or remedy
the dangerous condition in a reasonable time.
        {¶6} In this claim, the Court finds that the plaintiff did prove that her vehicle
incurred damages as a result of a dangerous highway condition.                  However, as the
Investigation Report filed July 7, 2015 makes clear, this road is not a road maintained
by the defendant, it is instead a road that is maintained by the Village of Pomeroy.
Case No. 2015-00342-AD                     -2-              MEMORANDUM DECISION


       {¶7} Since the defendant had no responsibility to maintain this road, they cannot
be held liable for plaintiff’s losses.




THEDA K. PETRASKO                           Case No. 2015-00342-AD

       Plaintiff                            Clerk Mark H. Reed

       v.
                                            ENTRY OF ADMINISTRATIVE
OHIO DEPARTMENT OF                          DETERMINATION
TRANSPORTATION

       Defendant

       Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.




                                             MARK H. REED
                                             Clerk
Entry cc:


Theda K. Petrasko                            Jerry Wray, Director
2408 June Street                             Ohio Department Of Transportation
P.O. Box 165                                 1980 West Broad Street
Syracuse, Ohio 45779                         Mail Stop 1500
                                             Columbus, Ohio 43223
Case No. 2015-00342-AD           -3-   MEMORANDUM DECISION



Filed 9/22/15
Sent to S.C. Reporter 12/21/15